Title: To James Madison from John Martin Baker, 28 November 1802 (Abstract)
From: Baker, John Martin
To: Madison, James


28 November 1802, New York. States that the islands of Majorca and Iviza belong to the consulate of Minorca, which he solicits. He and his family are ready to embark as soon as he receives JM’s commands.
 

   
   RC (DNA: RG 59, LAR, 1801–9, filed under “Baker”). 1 p. Docketed by Jefferson.



   
   See PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 3:501–2 and n. 2.


